Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10912171. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping recitations are clearly of the same invention and no species have been introduced. 10912171 rejects the current application without teaching reference. 

Granted Patent No. 10912171 
Current Application No. 1718332
[Claim 1…] a storage device electrically coupled to the CCT-control device and configured to store and control a correlation between a mechanical movement range of the CCT-control device to provide substantially uniform increases in a plurality of perceptual CCT values from the LED array based on a set of N predetermined values, the set of N predetermined values being based on a number of discrete steps in the mechanical movement range of the CCT-control device and calculated such that a perceptual difference in color between two adjacent ones of the N points is to produce a perceptual difference in color to a human that is substantially uniform and linear relative to an incremental CCT increase, the storage device being further configured to map selected CCT values to substantially equally-spaced intervals on the CCT-control device to produce a substantially uniform-mapping curve having unequal step distances between adjacent ones of the N predetermined values.
[Claim 1 …] a storage device electrically coupled to receive a signal from a CCT-control device, the storage device further configured to store and control a correlation between a mechanical movement range of the CCT-control device to provide substantially uniform increases in a plurality of perceptual CCT values from the LED array based on a set of N predetermined values, the set of N predetermined values being based on a number of discrete steps in the mechanical movement range of the CCT-control device and calculated such that a perceptual difference in color between two adjacent ones of the set of N predetermined values is to produce a perceptual difference in color to a human that is substantially uniform and linear relative to an incremental CCT increase, the storage device being further configured to map selected CCT values to substantially equally-spaced intervals on the CCT-control device to produce a substantially uniform-mapping curve having unequal step distances between adjacent ones of the N predetermined values 
[Claim 2…] wherein the set of N predetermined values is determined as points on a CCT tuning-curve between two given CCT values, the set of N predetermined values are calculated such that a perceptual difference in color between two adjacent points is substantially uniform, wherein the unequal step distances are selected to reduce a non-uniform change in the perceptual CCT values as a level of the CCT- control device is changed.
[Claim 2…] wherein the set of N predetermined values is determined as points on a CCT tuning-curve between two given CCT values, the set of N predetermined values are calculated such that a perceptual difference in color between two adjacent points is substantially uniform, wherein the unequal step distances are selected to reduce a non-uniform change in the perceptual CCT values as a level of the CCT-control device is changed. 
[Claim 3…] The control apparatus of claim 1, wherein the set of N predetermined values is determined to lie substantially along a black-body line (BBL).
[Claim 3…] wherein the set of N predetermined values is determined to lie substantially along a black-body line (BBL). 




Response to Arguments
Applicant’s arguments with respect to all claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
5/21/2022